Citation Nr: 1131438	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  05-21 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1963 to July 1964.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied the Veteran's service connection claims for a neck condition and for a back condition.

In May 2008 and November 2009, the Board remanded these matters for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2009 remand, the Board instructed that the Veteran be scheduled for another VA examination to obtain an etiological opinion pertaining to the claimed neck and back disabilities.  

The February 2011 VA examination report includes a negative opinion.  However, the examiner did not address the Veteran's reports of an in-service 1964 motor vehicle accident (MVA) nor of a post-service 1982 MVA.  She cited an absence of documented medical treatment to support her negative opinion.  Here, available service treatment records do not show that the VA sustained injuries to his neck or back as a result of a claimed 1964 MVA or claimed accident being thrown against some kitchen appliances, while post-service treatment records reflect the Veteran's reports of MVAs in 1964 and 1982, in August 1995, March 1997, February 1999, and January 2002, along with an April 2003 VA physician's statement that the Veteran has chronic low back pain which is related to an injury suffered in the military in 1964.  During a December 2002 VA follow-up, the Veteran reported a history of low back pain for the last six to seven years, adding that he had had an accident in the military in 1964 where he was thrown against some kitchen appliances.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As the medical opinion did not address the Veteran's reported in-service injury(ies), the Board is compelled to again remand these issues for compliance with the instructions in its November 2009 remand.  Prior to an opinion being rendered, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding VA medical records not already in the claims file for evaluation and treatment of the Veteran from the Hampton, Virginia, VA Medical Center, between January 13, 2003 and July 23, 2004, and since September 10, 2004.  All records/responses received should be associated with the claims file.

2.  After completion of 1 above, provide the Veteran's claims file to an appropriate examiner/physician, preferably the February 2011 VA examiner, if available, to review and to provide an addendum, etiological opinion(s) assessing all pertinent lay and medical evidence to the extent that it could substantiate the appellant's claims remaining on appeal.  Based on examination findings, medical principles, and historical records, including available service personnel and treatment records, the examiner/physician should render an opinion, consistent with sound medical judgment, as to whether any cervical or lumbar spine disorder at least as likely as not (50 percent or greater probability) was first manifest or had its onset during the appellant's period of active duty from July 15, 1963 to July 10, 1964, to include as a result of a claimed 1964 MVA or other accident during active duty, or is otherwise related to a disease or injury in service.  If arthritis is shown, the examiner/physician should also indicate whether its onset was within one year of the Veteran's discharge from active duty on July 10, 1964.  In rendering any opinion, the examiner/physician must discuss the April 2003 VA physician's statement, the June 2008 and February 2011 VA examiners' opinions, and the Veteran's lay assertions.

The examiner/physician must provide a complete rationale for his or her opinion.  If any opinion cannot be given without resort to speculation, he or she must so state and explain why a non-speculative opinion cannot be given.  

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall, cited to above.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


